         Case 4:19-cv-00301-MW-MJF Document 4 Filed 06/29/19 Page 1 of 1
                                                                                    Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


BONNIE RAYSOR et al.,

                  Plaintiffs,

v.                                                CASE NO. 4:19cv301-RH-MJF

LAUREL M. LEE,

                  Defendant.

____________________________________/


                                ORDER FOR REASSIGNMENT


         This case is closely related to an earlier-filed case in this court styled Jones

v. DeSantis, No. 4:19cv300-MW-MJF. That case is assigned to Chief District

Judge Mark E. Walker. In the interest of judicial economy, and in accordance with

this court’s standard procedure for closely related matters,

         IT IS ORDERED:

         The clerk must reassign this case to Chief Judge Walker.

         SO ORDERED on June 29, 2019.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 4:19cv301-RH-MJF
